Yeah DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 39 is objected to because of the following informalities:  “…via an optical sensor or a camera of the digital in the particular location…” should read “…via an optical sensor or a camera of the digital kiosk in the particular location…”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 28, 31-32, 34-35, 37, 39 and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anantha (US 2013/0076645) in view of Aidasani (US 8,136,724) and Khan (US 2012/0072311).
As per claim 28, Anantha discloses a method, comprising:
 detecting, via a digital kiosk in a particular location, a predetermined movement of a mobile device (paragraph 19-20, the digital kiosk independently detects the movement of the mobile device) ; 
notifying, via the digital kiosk and a first communication link, a cloud platform regarding the mobile device (paragraph 17, 19-20, 23, the digital kiosk notifies the server regarding the mobile device); 
detecting, via the mobile device, the predetermined movement of the mobile device (pargraph 19-20, 23, the mobile device detects its own predetermined movement); 
in response to detecting, via the mobile device, the predetermined movement of the mobile device, sending user information stored on the mobile device and location information 
However, Anantha does not disclose but Aidasani discloses sending, via a network that includes the cloud platform, media content for display on the digital kiosk (Col. 12:19-34, the server system transmit one or more offers to the individual by way of client).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Aidasani in the teaching of Anantha, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, Anantha in view of Aidasani does not disclose but Khan discloses detecting the mobile device and sending location information (paragraph 38) and causing one or more purchased products to be delivered to the particular location without any manual entry of information on the digital kiosk (paragraph 36-37, the user’s order is automatically prepared and delivered to the user’s location).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Khan in the teaching of Anantha in view of Aidasani, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did 
As per claim 31, Anantha does not disclose but Aidasani discloses providing a digital media player system that stores media content for display on the digital kiosk (Col. 12:3-13 and 19-34).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Aidasani in the teaching of Anantha, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 32, Anantha does not disclose but Aidasani discloses controlling, via a content management system, which media content stored on the digital media player system is displayed on the digital kiosk (Col. 12:3-13 and 19-34).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Aidasani in the teaching of Anantha, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 34, Anantha does not disclose but Aidasani discloses wherein the network comprises a user order data repository (Col. 9:39 to Col. 10:3 and Col. 13:63-65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Aidasani in the teaching of Anantha, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 35, Anantha does not disclose but Aidasani discloses wherein the network comprises a data repository for storing one or both of a deal and an offer (Col. 12:3-13, 9-21 and 13:63-65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Aidasani in the teaching of Anantha, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 37, Anantha does not disclose but Aidasani discloses wherein the media content is customized for the user that placed the order (Col. 11:60 to Col. 12:18).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Aidasani in the teaching of Anantha, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of 
As per claim 39, Anantha does not disclose but Aidasani discloses wherein detecting, via the digital kiosk in the particular location, the predetermined movement of the mobile device comprises detecting, via an optical sensor or a camera of the digital in the particular location, the predetermined movement of the mobile device (Col. 5:37-43 and Col. 11: 61-63).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Aidasani in the teaching of Anantha, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 40, Anantha discloses wherein detecting, via the mobile device, the predetermined movement of the mobile device comprises detecting, via an accelerometer of the mobile device, the predetermined movement of the mobile device (paragraph 18 and 22).

Claim(s) 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anantha (US 2013/0076645) in view of Aidasani (US 8,136,724) and Khan (US 2012/0072311), as disclosed in the rejection of claim 28, in further view of Tuchman (US 2007/0138268).
As per claim 29, Anantha in view of Aidasani and Khan does not explicitly disclose but Tuchman discloses collecting, via the network, cross- user data (paragraph 65-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Tuchman in the teaching of Anantha in view of Aidasani and Khan, in order to provide the customer with information and relevant product offers (please see Tuchman 67).
Claim(s) 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anantha (US 2013/0076645) in view of Aidasani (US 8,136,724) and Khan (US 2012/0072311), as disclosed in the rejection of claim 28, in further view of Carroll (US 2008/0255901).
As per claim 30, Anantha in view of Aidasani and Khan does not explicitly disclose but Carroll discloses wherein the digital kiosk further comprises one or more displays, one or more speakers, and one or more optical sensors (paragraph 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Carroll in the teaching of Anantha in view of Aidasani and Khan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim(s) 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anantha (US 2013/0076645) in view of Aidasani (US 8,136,724) and Khan (US 2012/0072311), as disclosed in the rejection of claim 28, in further view of Simmons (US 2009/0228325).
As per claim 33, Anantha in view of Aidasani and Khan does not disclose but Simmons discloses sending, via the network, an order verification notice to the mobile device (paragraph 21-22, 95 and 160-162).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Simmons in the teaching of Anantha in view of Aidasani and Khan, in order to minimize the mobile customer’s wait time (Simmons, abstract).
Claim(s) 36 and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anantha (US 2013/0076645) in view of Aidasani (US 8,136,724) and Khan (US 2012/0072311), as disclosed in the rejection of claim 28, in further view of Dodd (US 2007/0143127).
As per claim 36, Anantha in view of Andasani and Khan does not disclose but Dodd discloses wherein the network comprises a loyalty database (paragraph 21 and 32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Dodd in the teaching of Anantha in view of Aidasani and Khan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 38, Anantha does not disclose but Aidasani discloses providing, via the cloud platform, targeted offers or advertisements (Col. 11:60 to Col. 12:18); and retrieving relevant user information (Col. 12:3-8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Aidasani in the teaching of Anantha, since the claimed invention is merely a combination of old elements, and in the combination 
However, Anantha in view of Aidasani does not disclose but Khan discloses identifying, via the cloud platform, an order (paragraph 37); verifying, via the cloud platform, the order (paragraph 37).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Khan in the teaching of Anantha in view of Aidasani, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, Anantha in view of Aidasani and Khan does not explicitly disclose that the relevant user information is from a loyalty database but Dodd discloses the relevant user information from a loyalty database (paragraph 21 and 32). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Dodd in the teaching of Anantha in view of Aidasani and Khan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628